NUMBER 13-15-00574-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI C EDINBURG


REBECA RENTERIA,                                                             Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 25th District Court
                       of Gonzales County, Texas.


              ORDER TO FILE REPORTER’S RECORD
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

      This cause is before the Court on the reporter’s failure to file the record by August

12, 2016, and the reporters’ request for an extension of time until September 12, 2016.

The reporter’s record in this matter was originally due on March 30, 2016. The reporter

has previously requested and received four prior extensions of time to file the record.
The reporter’s request for extension of time details the number of records she is working

to complete.

       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that, in the interest of justice, an order should be

entered. The Court looks with disfavor upon the delay caused by the reporter’s failure

to have heretofore filed the record in this matter.

       Reporter, Patricia Wagner, is hereby ORDERED to file the reporter’s record in this

Court on or before on September 12, 2016. NO FURTHER EXTENSIONS OF TIME

WILL    BE     GRANTED       ABSENT      WRITTEN       PROOF      OF    EXTRAORDINARY

CIRCUMSTANCES. If the reporter fails to file the record within the foregoing specified

period of time, the Court will act appropriately to avoid further delay and to preserve the

parties’ rights. TEX. R. APP. P. 37.3 (a)(2).

                                                    PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed
The 12th of August, 2016.




                                                2